Exhibit 10. 6

LOGO [g32602g93u45.jpg]

September 24, 2008

Ms. Janet Roemer

P.O. Box 675340

Rancho Santa Fe, CA 92067-5340

Dear Janet,

We are pleased to confirm the continued compensation and employment agreement
between you and Verenium Corporation (the “Company”). In consideration of the
covenants and agreements set forth below, the Company hereby continues to employ
you, and you hereby agree to be employed by the Company, on the following terms
and conditions:

1. Term. This employment agreement (the “Agreement”) shall become effective as
of September 24, 2008 (the “Effective Date”) and shall continue until it is
terminated by you or the Company in accordance with, and subject to the
obligations set forth in, the provisions of Section 5 below (the “Term”).

2. Duties and Responsibilities. During the Term of this Agreement, you shall
have, and you agree to carry out to the best of your ability, the duties and
responsibilities of Executive Vice President, Specialty Enzymes. You shall have
such responsibilities and duties as are assigned by the President and Chief
Executive Officer (“CEO”) and/or the Board of Directors of the Company (the
“Board”) and are consistent with the position of Executive Vice President,
Specialty Enzymes. In the performance of your duties and responsibilities
hereunder, you shall regularly report to Carlos Riva, President and CEO. You
agree to devote your full business time, attention and energies to the business
and interests of the Company during the Term of this Agreement and you will not
accept any outside position without the prior written consent of the CEO or the
Board, except that you may serve on up to a maximum of two boards of directors
provided that you have approval of the CEO or the Board’s Compensation Committee
and provided that your time spent in such service is reasonable and does not
detract from the performance of your duties to the Company. You warrant that you
are free to enter into and fully perform this Agreement and are not subject to
any employment, confidentiality, non-competition or other agreement which would
restrict your performance under this Agreement. You shall fulfill your duties
and responsibilities to the Company hereunder primarily from the Company’s
office located in San Diego, California provided, however, that the Company may
from time to time require you to travel temporarily to other locations in
connection with the Company’s business.



--------------------------------------------------------------------------------

3. Compensation and Benefits. Subject to your adherence to all of your
responsibilities under this Agreement, during the Term of this Agreement you
shall be entitled to receive the following compensation and benefits.

(a) Base Salary. Commencing on the Effective Date, and during the Term of this
Agreement, the Company will pay you a base salary at not less than the
semi-monthly rate of $11,666.66 (“Base Salary”), minus withholdings as required
by law or other deductions authorized by you, which amount shall be paid to you
in periodic installments in accordance with the Company’s payroll practices then
in effect. Your Base Salary shall be subject to review and upward adjustment on
an annual basis; provided, however, that subject to the provisions of
Section 5(f), your Base Salary may be reduced at any time in connection with an
across-the-board reduction of all senior executives’ annual base salaries.

(b) Incentive Bonus. For each calendar year during the Term of this Agreement,
you will be eligible to receive an annual performance-based incentive bonus,
based upon the achievement of milestones set by the Board and/or the CEO, with a
target bonus of 50% percent of the Base Salary earned during such period (the
“Bonus”). Any incentive bonus earned by you will be paid in accordance with the
Company’s standard practices and policies regarding bonuses, and which shall be
paid in the calendar year following the year for which the Bonus was earned.
Except as otherwise provided in this Agreement, to be eligible to have earned a
Bonus for a calendar year, you must be employed through the last date of such
calendar year.

(c) Benefits. During the Term of this Agreement, you shall be entitled to
participate, to the extent you are otherwise eligible, in all group insurance
programs or other fringe benefit plans which the Company shall make available to
similarly situated employees. The Company may alter, modify, add to or delete
its employee benefit plans at any time as it, in its sole judgment, determines
to be appropriate, without recourse by you.

(d) Vacation. You will be entitled to four (4) weeks of vacation per calendar
year, in accordance with the Company’s vacation policy as in effect from time to
time.

(e) Stock Options. In addition to other stock option grants that will vest over
your period of continued service with the Company during the four (4) year
period following the date of grant, you have been granted performance options to
purchase shares of Company common stock (the “Performance Based Options”) that
will vest on the seventh annual anniversary of the date of grant so long as you
are employed by the Company on such vesting date, subject to acceleration of
vesting based on achievement (as determined by the Compensation Committee of the
Board of Directors) of performance goals to be established by the Committee (the
“Performance Goals”). Upon achievement of specific Performance Goals, vesting of
the number of shares of the Performance Based Options associated with
achievement of such Performance Goals shall be accelerated so that such number
of shares shall vest (or be deemed to have vested, as applicable) over a period
of four (4) years on a pro rata basis monthly, commencing from the original date
of the grant of such Performance Based Options. If Performance Goals are
achieved prior to the four (4) year anniversary of the date of the grant of such
Performance Based Options, the remaining unvested shares of Performance Based
Options associated with achievement of such Performance Goals shall continue to
vest on a pro rata monthly basis over the remainder of such four (4) year period
subject to your continued service with the Company through the applicable
vesting dates.

 

2



--------------------------------------------------------------------------------

(f) Change in Control Acceleration of Vesting. Upon a Change in Control (as
defined below), the vesting of stock options and any other equity awards to
purchase Company stock held by you will automatically accelerate as follows:

(i) effective immediately prior to such Change in Control, all stock options,
restricted stock, and any other equity awards except your “Undetermined
Performance Based Options” (as defined below), shall accelerate vesting and no
longer be subject to a risk of forfeiture or a right to repurchase by the
Company, if applicable, as if you had been employed by the Company for an
additional period of twenty four (24) months as of the date of the Change in
Control. Subject to your continued service with the Company following the Change
in Control, any remaining unvested portion of such accelerated equity awards
will continue to vest according to the terms of the applicable equity award
agreements, but on the schedule and at the rate of number of shares as such
awards would have vested if the original vesting schedule applicable to such
options had been accelerated by twenty-four (24 months. For example, if at the
time of the Change in Control the unvested portion of your equity award is 3,600
shares, which would otherwise continue to vest in 36 equal monthly installments
of 100 shares each, then (A) 2,400 shares shall become vested immediately upon
the Change in Control and (ii) the remaining 1,200 shares will vest during your
continued service following the Change in Control in twelve monthly installments
of 100 shares, with the result being that your award will be fully vested
twenty-four months earlier than it would have been had no Change in Control
occurred.

(ii) for those Performance Based Options for which, at the time of the Change in
Control, performance assessments have not yet been made by the Board or
Compensation Committee that the Performance Goals applicable to such awards have
been achieved (the “Undetermined Performance Based Options”) vesting of the
Undetermined Performance Based Options shall be accelerated so that such options
shall vest on a pro rata basis monthly, commencing from the date of the Change
in Control until the earlier of (x) the original vesting date of such options,
or (y) the date which is four (4) years after the Change in Control. Following a
Change in Control, the Undetermined Performance Based Options that accelerate
vesting pursuant to this provision shall remain subject to acceleration of
vesting as provided in Section 3(e) based on achievement of the Performance
Goals.

(iii) in the event that the Company agrees to, approves, enters, or is required
to enter into a transaction, a series of related transactions, or a proceeding,
or nominates one or more directors such that any of the foregoing would result
in a Change in Control, the Board will assess whether any additional accelerated
vesting of your equity awards should occur.

(g) Change in Control. For purposes of this Agreement, “Change in Control” means
the occurrence, in a single transaction or in a series of related transactions,
of any one or more of the following events:

(i) any Exchange Act Person becomes the Owner, directly or indirectly, of
securities of the Company representing more than fifty percent (50%) of the
combined voting power of the Company’s then outstanding securities other than by
virtue of a merger, consolidation or similar transaction. Notwithstanding the
foregoing, a Change in Control shall not be deemed to occur (A) on account of
the acquisition of securities of the Company by an investor, any affiliate
thereof or

 

3



--------------------------------------------------------------------------------

any other Exchange Act Person from the Company in a transaction or series of
related transactions the primary purpose of which is to obtain financing for the
Company through the issuance of equity securities or (B) solely because the
level of Ownership held by any Exchange Act Person (the “Subject Person”)
exceeds the designated percentage threshold of the outstanding voting securities
as a result of a repurchase or other acquisition of voting securities by the
Company reducing the number of shares outstanding, provided that if a Change in
Control would occur (but for the operation of this sentence) as a result of the
acquisition of voting securities by the Company, and after such share
acquisition, the Subject Person becomes the Owner of any additional voting
securities that, assuming the repurchase or other acquisition had not occurred,
increases the percentage of the then outstanding voting securities Owned by the
Subject Person over the designated percentage threshold, then a Change in
Control shall be deemed to occur;

(ii) there is consummated a merger, consolidation or similar transaction
involving (directly or indirectly) the Company and, immediately after the
consummation of such merger, consolidation or similar transaction, the
stockholders of the Company immediately prior thereto do not Own, directly or
indirectly, either (A) outstanding voting securities representing more than
fifty percent (50%) of the combined outstanding voting power of the surviving
Entity in such merger, consolidation or similar transaction or (B) more than
fifty percent (50%) of the combined outstanding voting power of the parent of
the surviving Entity in such merger, consolidation or similar transaction, in
each case in substantially the same proportions as their Ownership of the
outstanding voting securities of the Company immediately prior to such
transaction;

(iii) the stockholders of the Company approve or the Board approves a plan of
complete dissolution or liquidation of the Company, or a complete dissolution or
liquidation of the Company shall otherwise occur, except for a liquidation into
a parent corporation;

(iv) there is consummated a sale, lease, exclusive license or other disposition
of all or substantially all of the consolidated assets of the Company and its
Subsidiaries, other than a sale, lease, license or other disposition of all or
substantially all of the consolidated assets of the Company and its Subsidiaries
to an Entity, more than fifty percent (50%) of the combined voting power of the
voting securities of which are Owned by stockholders of the Company in
substantially the same proportions as their Ownership of the outstanding voting
securities of the Company immediately prior to such sale, lease, license or
other disposition; or

(v) individuals who, on the date this Plan is adopted by the Board, are members
of the Board (the “Incumbent Board”) cease for any reason to constitute at least
a majority of the members of the Board; provided, however, that if the
appointment or election (or nomination for election) of any new Board member was
approved or recommended by a majority vote of the members of the Incumbent Board
then still in office, such new member shall, for purposes of this Plan, be
considered as a member of the Incumbent Board.

 

4



--------------------------------------------------------------------------------

For the avoidance of doubt, the term Change in Control shall not include a sale
of assets, merger or other transaction effected exclusively for the purpose of
changing the domicile of the Company. Capitalized terms utilized in the
foregoing definition of Change in Control shall have the following meanings:

(vi) “Exchange Act Person” means any natural person, Entity or “group” (within
the meaning of Section 13(d) or 14(d) of the Securities Exchange Act of 1934, as
amended (“Exchange Act”)), except that “Exchange Act Person” shall not include
(i) the Company or any Subsidiary of the Company, (ii) any employee benefit plan
of the Company or any Subsidiary of the Company or any trustee or other
fiduciary holding securities under an employee benefit plan of the Company or
any Subsidiary of the Company, (iii) an underwriter temporarily holding
securities pursuant to an offering of such securities, (iv) an Entity Owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their Ownership of stock of the Company; or (v) any natural
person, Entity or “group” (within the meaning of Section 13(d) or 14(d) of the
Exchange Act) that, as of the Effective Date, is the Owner, directly or
indirectly, of securities of the Company representing more than fifty percent
(50%) of the combined voting power of the Company’s then outstanding securities.

(vii) “Entity” means a corporation, partnership, limited liability company or
other entity.

(viii) “Own,” “Owned,” “Owner,” “Ownership” A person or Entity shall be deemed
to “Own,” to have “Owned,” to be the “Owner” of, or to have acquired “Ownership”
of securities if such person or Entity, directly or indirectly, through any
contract, arrangement, understanding, relationship or otherwise, has or shares
voting power, which includes the power to vote or to direct the voting, with
respect to such securities.

(ix) “Subsidiary” means, with respect to the Company, (i) any corporation of
which more than fifty percent (50%) of the outstanding capital stock having
ordinary voting power to elect a majority of the board of directors of such
corporation (irrespective of whether, at the time, stock of any other class or
classes of such corporation shall have or might have voting power by reason of
the happening of any contingency) is at the time, directly or indirectly, Owned
by the Company, and (ii) any partnership, limited liability company or other
entity in which the Company has a direct or indirect interest (whether in the
form of voting or participation in profits or capital) of more than fifty
percent (50%).

(h) Business Expense Reimbursement. The Company shall reimburse you for the
travel, entertainment and all other business related expenses reasonably
incurred by you in the performance of your duties hereunder in accordance with
the Company’s policies as in effect from time to time for senior executives

(i) Indemnification. The Company agrees that you shall be entitled to
indemnification to the fullest extent permitted under the Company’s Articles of
Incorporation and Bylaws, and as required by law. In addition, the Company will
also provide you with an Indemnity Agreement, in the form attached hereto as
Exhibit A.

 

5



--------------------------------------------------------------------------------

4. Confidential and Proprietary Information; Restrictive Covenants;
Non-solicitation; Indemnification.

(a) Covenant not to Compete. You acknowledge that by virtue of your employment
pursuant to this Agreement, you will have access to valuable trade secrets and
other confidential business and proprietary information of the Company. Except
with the prior written consent of the Board you will not, during your employment
by the Company, engage in competition with the Company and/or any of its
Affiliates, either directly or indirectly in any manner or capacity, as adviser,
principal, agent, affiliate, promoter, partner, officer, director, employee,
stockholder, owner, co-owner, consultant, or otherwise, in any phase of the
business of researching, developing, manufacturing, or marketing of products or
services which are in the same field of use or which otherwise compete with the
products or services or proposed products or services of the Company and/or any
of its Affiliates. For purposes of this Agreement, “Affiliate” means any
subsidiary of the Company or any other entity that is controlled by or is under
common control with the Company. Except with the prior written consent of the
Board, you shall not, during your employment by the Company and for a period of
one (1) year thereafter (the “Restricted Period”), engage in competition with
the Company or any of its Affiliates, either directly or indirectly, as adviser,
principal, agent, affiliate, promoter, partner, officer, director, employee,
stockholder, owner, co-owner, consultant, or otherwise, in any phase of the
business of the research, development, manufacturing, production, sales, or
marketing of biofuels. Ownership by you, as a passive investment, of less than
two percent (2%) of the outstanding shares of capital stock of any corporation
with one or more classes of its capital stock listed on a national securities
exchange or publicly traded on the Nasdaq Stock Market or in the
over-the-counter market shall not constitute a breach of this paragraph.

(b) Agreement not to Participate in Company’s Competitors. During any period
during which you are receiving compensation or consideration from the Company,
you will not acquire, assume, or participate in, directly or indirectly, any
position, investment, or interest known by you at the time of such position,
investment or interest to be adverse or antagonistic to the Company, its
business, or prospects, financial or otherwise, or in any company, person, or
entity that is, directly or indirectly, in competition with the business of the
Company or any of its Affiliates. Ownership by you, as a passive investment, of
less than two percent (2%) of the outstanding shares of capital stock of any
corporation with one or more classes of its capital stock listed on a national
securities exchange or publicly traded on the Nasdaq Stock Market or in the
over-the-counter market shall not constitute a breach of this paragraph.

(c) Non-solicitation. During the Restricted Period you shall not, either
directly, or through others: (1) hire or participate in the hiring of any
individual who is at that time an employee, consultant or independent contractor
of the Company or any Affiliate; (2) solicit or attempt to solicit any
individual who is at that time an employee, consultant or independent contractor
of the Company or any Affiliate to terminate his or her relationship with the
Company or any Affiliate in order to become an employee, consultant or
independent contractor to or for any person or business entity; or (3) solicit
or attempt to solicit the business of any client, customer, supplier, service
provider, vendor, or distributor of the Company or any Affiliate that is at that
time, or that was during the one (1) year immediately prior thereto, doing
business with the Company or any Affiliate for the purpose of engaging in
competition with the Company or any of its Affiliates, provided that the
foregoing prohibitions shall not apply to any employee who responds to a general
solicitation or advertisement regarding employment with the Company or its
affiliates.

 

6



--------------------------------------------------------------------------------

(d) Employee Invention and Non-Disclosure Agreement. As a condition of
employment, you agree to execute and abide by the Company’s standard Employee
Invention and Non-Disclosure Agreement, a copy of which is attached hereto as
Exhibit B.

5. Termination. You and the Company shall be free to terminate this Agreement as
follows and subject to the payment obligations set forth herein:

(a) By the Company for Cause. The Company shall have the right to terminate your
employment hereunder at any time for “Cause.” For purposes of this Agreement
only, “Cause” shall be defined to include (1) material misconduct in the
performance of your duties and responsibilities hereunder, (2) your material
failure, refusal or inability (other than for reasons of disability) to perform
your duties and responsibilities hereunder or to carry out any lawful direction
of the CEO or the Board, (3) breach by you of a material term of this Agreement,
the Employee Invention and Non-Disclosure Agreement, or any other agreement
between you and the Company, (4) conviction of or plea of nolo contendere to, a
felony or other crime involving moral turpitude, or imprisonment for any crime;
(5) your material failure to comply with Company written policies, including but
not limited to Equal Employment Opportunity and Harassment policies,
Professional Conduct policy, and/or Code of Business Conduct and Ethics policy;
and (6) your violation of any statutory or fiduciary duty owed to the Company;
provided, however, that in the event of a potential termination under subclauses
2, 3, or 5 above, such termination may not occur until at least thirty (30) days
after the Company has provided you with a detailed written notice of the
ground(s) for such potential termination, and then only if in the reasonable
determination of the CEO or the Board you have failed to correct the behavior
giving rise to such potential termination. Notwithstanding any other provision
of this Agreement, in the event of a termination for Cause pursuant to this
paragraph, the Company shall only be obligated to pay you (i) your Base Salary
through the date of your termination, (ii) your accrued but unused vacation,
(iii) any earned, but unpaid, Bonus described in Section 3(b) with respect to
the calendar year immediately preceding the year in which your employment is
terminated, based on the achievement of the performance milestones established
for such calendar year in accordance with Section 3(b), as determined by the
Board of Directors, which determination may occur either before or after your
termination of employment so that you may have earned a Bonus described in
Section 3(b) notwithstanding your termination of employment following the
calendar year for which the Bonus was earned but prior to the date such
determination (or an associated bonus payment) is made (the “Unpaid Bonus”), and
(iv) such other benefits and payments to which you may be entitled by law or
pursuant to the benefit plans of the Company then in effect (collectively, the
“Accrued Obligations”). Any Accrued Obligations other than Unpaid Bonus shall be
paid to you either upon, or as soon as administratively practicable following,
your termination of employment. Any Unpaid Bonus will be paid to you as soon as
administratively practicable following the later of: (i) your termination of
employment, or (ii) the determination by the Board of Directors that one or more
of the performance milestones applicable to such Bonus amounts have been
achieved, provided that following a Change in Control, if the Board of Directors
has at any time determined (whether such determination is made before or after a
Change in Control) that one or more pre-established performance milestones (if
any) applicable to such Bonus amount have been achieved, any determination by
the Board of Directors of the amount of Bonus payable shall be made without any
exercise of negative discretion by the Board of Directors to reduce the Bonus
amount.

 

7



--------------------------------------------------------------------------------

(b) Death; Disability. Your employment hereunder shall terminate in the event of
your death and in the event that you shall be prevented, by illness, accident,
disability or any other physical or mental condition (to be determined by means
of a written opinion of a competent medical doctor chosen by mutual agreement of
the Company and you or your personal representative), from substantially
performing your duties and responsibilities hereunder, with or without a
reasonable accommodation, for one or more periods totaling ninety (90) days in
any twelve (12) month period. In the event of a termination of your employment
pursuant to this paragraph, you or your estate, as applicable, shall be entitled
to receive payment of the Accrued Obligations. You shall also be eligible to
receive any disability-related benefits provided by the Company at the time of
such disability, in accordance with the terms and conditions of such benefit
plans.

(c) Termination by the Company Other Than for Cause. The Company shall have the
right to terminate your employment hereunder at any time other than for Cause.
In the event of a termination by Company pursuant to this paragraph, you shall
be entitled to receive payment of the Accrued Obligations and the following
severance pay and related benefits:

(i) the Company will pay you severance pay in the amount of (A) your
then-current annual Base Salary plus (B) the higher of (i) your Bonus for the
year in which the termination occurs or (ii) the average percentage of your Base
Salary paid to you as Bonus in the two fiscal years prior to the termination
date, in each case pro-rated by the number of days you were employed in the
calendar year of the termination, provided however, that if the termination date
occurs during the first year of employment, the pro-rated amount of the Bonus,
if any, shall be determined in the sole discretion of the Board or the
Compensation Committee (A and B, collectively are the “Severance Pay”). Your
Severance Pay shall be paid in equal installments over a period of twelve
(12) months commencing with the first payroll period following the effective
date of the Release required by Section 5(e), minus required withholdings, which
severance payments will be made to you on the Company’s normal payroll cycle;

(ii) should you elect to continue your group health and dental insurance
benefits in accordance with the provisions of COBRA following the date of your
termination, the Company shall pay the full premium for such health and dental
insurance continuation benefits for a period of twelve (12) months after the
termination date; provided, however, that any such payments will cease if you
voluntarily enroll in a health insurance plan offered by another employer or
entity during the period in which the Company is paying such premiums. You agree
to immediately notify the Company in writing of any such enrollment.

(iii) notwithstanding the terms of any stock option grants and/or restricted
stock awards, the vesting of such equity awards will automatically accelerate
such that, in addition to any vesting acceleration earned by you pursuant to
Section 3(e) or 3(f) of this Agreement prior to the effective date of such
termination, effective on the date of such termination you will be deemed vested
as if you had remained employed by the Company for an additional period of
twenty four (24) months as of the date of termination and all restricted stock
held by you that would otherwise vest as if you had been employed by the Company
for an additional twenty four (24) months as of the date of termination shall
automatically and immediately vest and no longer be subject to forfeiture or a
right to repurchase by the Company as of the date of termination.

 

8



--------------------------------------------------------------------------------

(d) Termination by the Company Other Than for Cause or by the Executive for Good
Reason Following a Change in Control. In the event that within fifteen
(15) months following the effective date of a Change in Control the Company
shall terminate your employment other than for Cause, or you shall resign from
employment for Good Reason, you shall receive all of the benefits specified in
Section 5(c) of this Agreement, and, additionally, all equity awards except any
Undetermined Performance Based Options that are unvested as of the effective
date of such termination shall be immediately accelerated such that they shall
be fully vested and exercisable as of the effective date of such termination.

(e) Release and Non-disclosure. Your right to receive such severance pay, stock
and/or option accelerated vesting benefits, and related benefits as set forth in
Sections 5(c) and (d) shall be contingent upon (x) your compliance with all of
your obligations under this Agreement and the Employee Invention and
Non-Disclosure Agreement, and (y) your delivery to the Company of a general
release of all claims against the Company and its affiliates in the form
attached hereto as Exhibit A or in such other form as may be specified by the
Company (the “Release”), within the applicable time period set forth therein but
in no event later than forty-five (45) days following your termination of
employment, and permitting such release to become fully effective in accordance
with its terms.

(f) Termination by You for Good Reason. You shall have the right to terminate
your employment hereunder at any time for “Good Reason” (as defined below). In
the event that you resign your employment with “Good Reason,” your resignation
shall be deemed to be a termination of your employment by the Company other than
for Cause pursuant to paragraph 5(c) above, in which event both you and the
Company shall have your respective rights and obligations under such paragraph
5(c) above in the event of such a termination. In the event that you do not send
the Company a written notice of your intent to resign pursuant to this paragraph
within ninety (90) days following an event constituting Good Reason, your rights
under this paragraph 5(d) shall cease as to such event. For purposes of this
Agreement, the phrase “Good Reason” shall mean any one of the following events
which occurs without your consent on or after the commencement of your
employment, provided that you have first provided written notice to any member
of the Board (or the surviving corporation, as applicable) within 90 days of the
first such occurrence of such condition specifying the event(s) constituting
Good Reason and specifying that you intend to terminate your employment not
earlier than 30 days after providing such notice, and the Company (or surviving
corporation) has not cured such event(s) within 30 days (or such longer period
as may be specified by you in such notice) after your written notice is received
by such member of the Board (or by the surviving corporation) (the “Cure
Period”), and you resign within thirty (30) days following the end of the Cure
Period: (i) a material reduction in your duties, authority or responsibilities
as described in Section 2 of this Agreement, (ii) a material reduction in your
Base Salary, provided, however, that a reduction in your Base Salary shall not
constitute Good Reason if it (A) is made in connection with an across-the-board
reduction of all senior executives’ annual base salaries, and (B) does not occur
within the fifteen (15) month period following the effective date of a

 

9



--------------------------------------------------------------------------------

Change in Control, (iii) material reduction of your ability to participate in
the Company’s fringe and benefit plans that effectively constitutes your
“involuntary separation from service” for purposes of Treas. Reg.
Section 1.409A-1(n), other than any reduction that (A) is part of a general
reduction or other concessionary arrangement affecting all senior officers, and
(B) does not occur within the fifteen (15) month period following the effective
date of a Change in Control, (it being understood that, solely for purposes of
this paragraph 5(f), such a reduction in the ability to participate in the
Company’s fringe and benefit plans is considered a material breach of this
Agreement), (iv) the Company requires you to permanently relocate your office to
a location outside the geographic area described in Section 2 of this Agreement
which requires a one-way increase in your driving distance of more than
twenty-five (25) miles, or (v) any other conduct that constitutes a material
breach by the Company of a material term of this Agreement, or any other written
agreement between the Company and you.

(g) Termination by You for Any Other Reason. You shall have the right to
terminate your employment hereunder at any time for any reason not otherwise
covered by paragraph 5(d) by providing ninety (90) days’ prior written notice to
the Company. In the event of a termination by you pursuant to the preceding
sentence, the Company shall only be obligated to pay you the Accrued
Obligations. The Company shall be obligated, however, to continue to pay your
full compensation as described in Section 3 hereof up to and through the
expiration of the ninety (90) day notice period.

6. Specific Performance. You recognize and agree that the Company’s remedy at
law for breach of the Employee Invention and Non-Disclosure Agreement would be
inadequate, and further agree that, for breach of such provisions, the Company
shall be entitled to seek injunctive relief and to enforce its rights by an
action for specific performance.

7. Certain Tax Issues.

(a) Withholding. All payments made to you pursuant to this Agreement or
otherwise in connection with your employment shall be subject to the usual
withholding practices of the Company and will be made in compliance with
existing federal and state requirements regarding the withholding of tax.

(b) Application of Internal Revenue Code Section 409A. Notwithstanding anything
to the contrary set forth herein, any Severance Pay amounts that constitute
“nonqualified deferred compensation” within the meaning of Section 409A of the
Code shall not commence in connection with your termination of employment unless
and until you have also incurred a “separation from service” within the meaning
of Section 409A of the Code, unless the Company reasonably determines that such
amounts may be provided to you without causing you to incur the additional 20%
tax under Section 409A. To the extent any payments or benefits pursuant to
Section 5 above (a) are paid following the date of termination of your
employment through March 15 of the calendar year following such termination,
such severance benefits are intended to constitute separate payments for
purposes of Section 1.409A-2(b)(2) of the Treasury Regulations and thus payable
pursuant to the “short-term deferral” rule set forth in Section 1.409A-1(b)(4)
of the Treasury Regulations; (b) are paid following said March 15, such
Severance Benefits are intended to constitute separate payments for purposes of
Section 1.409A-2(b)(2) of the Treasury Regulations made upon an involuntary

 

10



--------------------------------------------------------------------------------

separation from service and payable pursuant to Section 1.409A-1(b)(9)(iii) of
the Treasury Regulations, to the maximum extent permitted by said provision, and
(c) are in excess of the amounts specified in clauses (a) and (b) of this
paragraph, shall (unless otherwise exempt under Treasury Regulations) be
considered separate payments subject to the distribution requirements of
Section 409A(a)(2)(A) of the Internal Revenue Code of 1986, as amended (the
“Code”), including, without limitation, the requirement of
Section 409A(a)(2)(B)(i) of the Code that payments or benefits be delayed until
6 months after your separation from service if you are a “specified employee”
within the meaning of the aforesaid section of the Code at the time of such
separation from service. In the event that a six month delay of any such
separation payments or benefits is required, on the first regularly scheduled
pay date following the conclusion of the delay period you shall receive a lump
sum payment or benefit in an amount equal to the separation payments and
benefits that were so delayed, and any remaining separation payments or benefits
shall be paid on the same basis and at the same time as otherwise specified
pursuant to this Agreement (subject to applicable tax withholdings and
deductions).

(c) Parachute Payment. In the event the benefits provided by this Agreement,
when aggregated with any other payments or benefits received by you, would
(i) constitute a “parachute payment” within the meaning of Section 280G of the
Code, and (ii) but for this sentence, be subject to the excise tax imposed by
Section 4999 of the Code (the “Excise Tax”), then such Payment shall be reduced
to the Reduced Amount. The “Reduced Amount” shall be either (x) the largest
portion of the Payment that would result in no portion of the Payment being
subject to the Excise Tax or (y) the largest portion, up to and including the
total, of the Payment, whichever amount, after taking into account all
applicable federal, state and local employment taxes, income taxes, and the
Excise Tax (all computed at the highest applicable marginal rate), results in
your receipt, on an after-tax basis, of the greater amount of the Payment
notwithstanding that all or some portion of the Payment may be subject to the
Excise Tax. If a reduction in payments or benefits constituting “parachute
payments” is necessary so that the Payment equals the Reduced Amount, reduction
shall occur in the following order unless you elect in writing a different order
(provided, however, that such election shall be subject to Company approval if
made on or after the effective date of the event that triggers the Payment):
reduction of cash payments; cancellation of accelerated vesting of stock awards;
reduction of employee benefits. In the event that acceleration of vesting of
stock award compensation is to be reduced, such acceleration of vesting shall be
cancelled in the reverse order of the date of grant of your stock awards unless
you elect in writing a different order for cancellation.

The accounting firm engaged by the Company for general audit purposes as of the
day prior to the effective date of the Change in Control shall perform the
foregoing calculations. If the accounting firm so engaged by the Company is
serving as accountant or auditor for the individual, entity or group effecting
the Change in Control, then the Company shall appoint a nationally recognized
accounting firm to make the determinations required hereunder. The Company shall
bear all expenses with respect to the determinations by such accounting firm
required to be made hereunder.

The accounting firm engaged to make the determinations hereunder shall provide
its calculations, together with detailed supporting documentation, to you and
the Company within fifteen (15) calendar days after the date on which your right
to a Payment is triggered (if requested at that time by you or the Company) or
such other time as requested by you or the

 

11



--------------------------------------------------------------------------------

Company. If the accounting firm determines that no Excise Tax is payable with
respect to a Payment, either before or after the application of the Reduced
Amount, it shall furnish you and the Company with an opinion reasonably
acceptable to you that no Excise Tax will be imposed with respect to such
Payment. Any good faith determinations of the accounting firm made hereunder
shall be final, binding and conclusive upon you and the Company.

8. Continuation of Employment. You understand, acknowledge and agree that this
Agreement does not create an obligation for the Company or any other person to
continue your employment and, subject to your right to receive compensation and
benefits as provided in Section 5, you will be an at-will employee and the
Company may terminate your employment at any time subject to any notice
provisions set forth in this Agreement.

9. Choice of Law. This Agreement, and all disputes arising under or related to
it, shall be governed by the law of the Commonwealth of Massachusetts.

10. Arbitration. All disputes arising out of this Agreement (other than initial
applications for injunctive relief under the Employee Invention Agreement) shall
be resolved by final and binding arbitration. The arbitration shall be conducted
in the San Diego, California area under the American Arbitration Association’s
(“AAA”) National Rules for the Resolution of Employment Disputes employing a
single arbitrator selected upon mutual agreement of the parties. The arbitrator
will have the power to award any types of legal or equitable relief that would
be available in a court of competent jurisdiction, including an award of
attorneys’ fee and costs to the prevailing party. Each party will be responsible
for their own costs and attorney’s fees, other than the costs for AAA and the
single arbitrator, which shall be borne by the Company.

11. Assignment. This Agreement, and the rights and obligations of you and the
Company hereunder, shall inure to the benefit of and shall be binding upon, you,
your heirs and representatives, and upon the Company and the Company’s
successors and assigns. This Agreement may not be assigned by you. Any
assignment in contravention of this Section 12 shall be null and void.

12. Severability. In the event that any one or more of the provisions of this
Agreement shall be held to be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby. Moreover, if any one or more of the provisions
contained in this Agreement shall be held to be excessively broad as to
duration, activity or subject, such provision shall be construed by limiting or
reducing them so as to be enforceable to the maximum extent compatible with
applicable law.

13. Consultation with Counsel; No Representations. You agree and acknowledge
that you have had a full and complete opportunity to consult with counsel of
your own choosing concerning the terms, enforceability and implications of this
Agreement. Both you and the Company acknowledge that neither party has made any
representations or warranties to the other party concerning the terms,
enforceability or implications of this Agreement other than as are reflected in
this Agreement.

 

12



--------------------------------------------------------------------------------

14. No Mitigation; No Set Off. In the event of any termination of employment
hereunder, you shall be under no obligation to seek other employment and there
shall be no offset against any amounts due to you under this Agreement on
account of any remuneration attributable to any subsequent employment that you
may obtain.

15. Company Representations. The Company represents and warrants that it is duly
authorized to enter into this Agreement, that there is no law, agreement or
other legal restriction on its entering into this Agreement, that its Board has
approved this Agreement and that the officer signing this Agreement is duly
authorized and empowered to sign this Agreement on behalf of the Company

16. Effect of Agreement on Other Benefits. Except as specifically provided in
this Agreement, the existence of this Agreement shall not prohibit or restrict
your entitlement to full participation in the employee benefit and other plans
or programs in which comparable senior executives of the Company are eligible to
participate.

17. Integration. This Agreement, the documents and Exhibits attached hereto (all
of which are incorporated herein by reference), and the documents associated
with your stock option grants described in Section 3(e) of this Agreement, set
forth the entire agreement of the parties hereto in respect of the subject
matter contained herein and therein and supersede all prior and contemporaneous
conflicting agreements, promises, covenants, arrangements, understandings,
communications, representations or warranties, whether oral or written, by any
party hereto (or representative of either party hereto).

18. Modification; Waiver. No provision of this Agreement may be modified,
amended, waived or discharged unless such waiver, modification, amendment or
discharge is agreed to in writing and signed by you and the Chairman of the
Board. No waiver by either party hereto at any time of any breach by the other
party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.

19. Notices. All notices required by this Agreement shall be in writing and
shall be deemed to have been duly delivered when delivered in person or when
mailed by certified mail, return receipt requested, as follows:

 

  (a) If to you:

Ms. Janet Roemer

P.O. Box 675340

Rancho Santa Fe, CA 92067-5340

 

13



--------------------------------------------------------------------------------

  (b) If to Company:

Verenium Corporation

55 Cambridge Parkway

Cambridge, MA 02142

Attn: Board of Directors

With a copy to:

Wain Fishburn

Cooley Godward Kronish LLP

4401 Eastgate Mall

San Diego, CA 92121-1909

or to such other address as a party hereto shall specify in writing given in
accordance with this section.

If the foregoing correctly conforms to your understanding of the agreement
between you and Company, please sign and date the enclosed copy of this letter
and return it to us.

 

Very truly yours, VERENIUM CORPORATION By:   /s/ Gerald M. Haines II Name:  
Gerald M. Haines II Title:   Executive Vice President & CLO Agreement Confirmed:

/s/ Janet Roemer Janet Roemer

Enclosures

 

Exhibit A:    Indemnity Agreement Exhibit B:    Employee Invention and
Non-Disclosure Agreement Exhibit C:    Release and Waiver of Claims

 

14